__________________________________________________________________________________________




           Case 5:19-mj-00027-JPM Document 1 Filed 06/06/19 Page 1 of 2 PageID #: 1


 A0   91   (Rev.   11/11)    Criminal   Complaint




                                                   UNITED STATES DISTRICT COURT                                                            FILED
                                                                                                 for the
                                                                    Northern District of West Virginia
                                                                                                                                         JUN       6 2019
                            United States of America                                                )                              U.S.DISTRICT    COURT-WVND



                                            V.                                                      )                                 WHEELING. WV 26003
                                                                                                    )       Case No.
                              AMBER L. BROWN                                                        )                  5:19-MJ’-
                                                                                                    )
                                                                                                    )
                                                                                                    )
                                    Defendant(s)


                                                                    CRIMINAL COMPLAINT

              I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                                   March 11, 2019                               in the county of               Wetzel            in the
        Northern                 District of               West Virginia                     ,   the defendant(s) violated:

                   Code Section                                                                               Offense Descrztion
 21   usc 841(a)(1) and 841(b)(1)                                 Delivery of methamphetamine, also known as “crystal meth” and ‘ice,” a
                                                                  Schedule II controlled substance.




              This criminal complaint is based on these facts:

 On Monday, March 11,2019 atapproximateiy 1319 hours, the undersigned officer released ci #327-19-01, hereinafter
 referred to as ci, to make contact with the accused, Amber Brown, at her residence, 4890 Veterans Highway, New
 Martinsville, Wetzei county, West Virginia, in the Northern District of West Virginia. A short time later the ci arrived at
 the place of crime and made contact with the accused. The accused provided the ci with approximately 3.5 grams of


              lf    Continued on the attached sheet.



                                                                                                                              Co,’nplainant e signature

                                                                                                                               Sgt. W.M. Lemon
                                                                                                                               Printed name and title

 Sworn to before me and signed in my presence.


Date:                   06/06/2019
                                                                                                                                 Judge ‘s signature

City and state:                                  Wheeling, West Virginia                                      JA E     P. MAZZONE,      us MAGISTRATE JUDGE
                                                                                                                               Printed name and title
Case 5:19-mj-00027-JPM Document 1 Filed 06/06/19 Page 2 of 2 PageID #: 2




suspected of crystal methamphetamine, the CI provided the accused with $200.00 in Marshall
County Drug Task Force funds; the CI then departed the place of crime and was subsequently
recovered by SGT Lemon along with the purchased drug exhibit.

On April 29, 2019 SGT Lemon received the lab report from the DEA Mid-Atlantic Forensic
laboratory in regard to the above mentioned purchased drug evidence. The report identified the
drug evidence as Methamphetamine Hydrochloride, with a substance purity of 100%.
